Citation Nr: 0827605	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1959 to 
November 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran testified before a Veterans Law Judge at 
a Board hearing held at the RO in June 2003.  In 
December 2003, the Board remanded the PTSD claim for 
additional development.  The Appeals Management Center (AMC) 
returned the case to the Board in July 2008.   

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

As noted in the Introduction, the veteran testified before a 
Veterans Law Judge at a Board hearing held at the RO in 
June 2003, the PTSD service connection claim was remanded in 
December 2003, and the case was returned to the Board in 
July 2008.  After the case was returned to the Board, the 
Board sent the veteran a letter dated in July 2008 in which 
it notified him that the Veterans Law Judge who conducted the 
June 2003 hearing is no longer employed by the Board.  The 
Board offered the veteran the opportunity to testify at 
another hearing, and in a response received at the Board in 
late July 2008, the veteran indicated that he wants to appear 
at a hearing before a Veterans Law Judge via videoconference 
from his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference Board hearing from the 
RO in Portland, Oregon.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




